EXHIBIT 10.2

RESTATED BANK EMPLOYMENT AGREEMENT

This AGREEMENT is made effective as of the 23rd day of October, 2007 by and
between Pamrapo Savings Bank, S.L.A. (the “Bank”), a corporation organized under
the laws of the State of New Jersey, with its principal administrative office at
611 Avenue C, Bayonne, New Jersey, and William J. Campbell (“Executive”). Any
reference to “Holding Company” herein shall mean Pamrapo Bancorp, Inc. or any
successor thereto.

WHEREAS, the Bank and Executive entered into an Employment Agreement effective
November 10, 1989 (the “Original Agreement”); and

WHEREAS, Section 15(a) of the Original Agreement provides that it may be
modified by written instrument signed by both parties; and

WHEREAS, the amendment and restatement of the Original Agreement now is
considered desirable by the parties;

NOW, THEREFORE, the Original Agreement is amended and restated as follows:

 

1. POSITION AND RESPONSIBILITIES.

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Bank. During said period, Executive
also agrees to serve, if elected, as an officer and director of any subsidiary
or affiliate of the Bank. Failure to reelect Executive as President and Chief
Executive Officer without the consent of the Executive shall constitute a breach
of this Agreement.

 

2. TERMS AND DUTIES.

(a) The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of the date first above written and shall continue for a
period of thirty-six (36) full calendar months thereafter. Commencing on the
first anniversary date of this Agreement, and continuing at each anniversary
date thereafter, the Agreement shall automatically renew for an additional year
such that the remaining term shall be three (3) years unless written notice is
provided to Executive at least ten (10) days and not more than twenty (20) days
prior to such anniversary date, that his employment shall cease at the end of
thirty-six (36) months following the next anniversary date. Executive may
terminate his employment with the Holding Company at any time during the term of
this Agreement.

(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder including
activities and services related to the organization, operation and



--------------------------------------------------------------------------------

management of the Bank; provided, however, that, with the approval of the Board
of Directors of the Bank (“Board”), as evidenced by a resolution of such Board,
from time to time, Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, companies or
organizations, which, in such Board’s judgment, will not present any conflict of
interest with the Bank, or materially affect the performance of Executive’s
duties pursuant to this Agreement.

 

3. COMPENSATION AND REIMBURSEMENT.

(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b). The Bank shall pay
Executive as compensation a salary of not less than $440,000 per year (“Base
Salary”). Such salary shall be payable biweekly. During the period of this
Agreement, Executive’s salary shall be reviewed at least annually. Such review
shall be conducted by a Committee designated by the Board, and such Committee
may increase said salary. In addition to the salary provided in this
Section 3(a), the Bank shall provide Executive at no cost to Executive with all
such other benefits as are provided uniformly to permanent full-time employees
of the Bank.

(b) The Bank will provide Executive with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which Executive was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder. Without limiting the generality of the foregoing provisions of this
Subsection (c), Executive will be entitled to participate in or receive benefits
under any employee benefit plans including retirement plans, pension plans,
profit-sharing plans, health-and-accident plan, medical coverage or any other
employee benefit plan or arrangement made available by the Bank in the future to
its senior executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. Executive will be entitled to incentive compensation and
bonuses as provided in any plan of the Bank in which Executive is eligible to
participate. Nothing paid to the Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which the Executive is
entitled under this Agreement.

(c) In addition to the salary provided for by paragraph (a) of this Section 3,
the Bank shall pay or reimburse Executive for all reasonable travel and other
reasonable expenses incurred by Executive performing his obligations under this
Agreement and may provide such additional compensation in such form-and such
amounts as the Board may from time to time determine.

 

4. PAYMENTS TO EXECUTIVE UPON INVOLUNTARY TERMINATION OF EMPLOYMENT.

The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 8 and 15.

(a) Upon the occurrence of an Event of Termination (as herein defined) during
the Executive’s term of employment under this Agreement, the provisions of this
Section shall apply. As

 

2



--------------------------------------------------------------------------------

used in this Agreement, an “Event of Involuntary Termination” shall mean and
include anyone or more of the following: (i) the termination by the Bank or the
Holding Company of Executive’s full-time employment hereunder for any reason
other for Cause, as defined in Section 8 hereof; or (ii) Executive’s resignation
from the Bank’s employ, upon any (A) material diminution in Executive’s
function, duties, authority or responsibilities, with respect to the position
and attributes thereof described in Section I, above, (and any such material
change shall be deemed a material breach of this Agreement), or (B) material
breach of this Agreement by the Bank. Notwithstanding the preceding sentence,
Executive’s termination of employment upon the occurrence of any condition
described in clause (ii) above, shall be an Involuntary Termination Event only
if: the Executive provides notice to the Holding Company within 90 days
following the occurrence of the condition described in clause (ii) giving rise
to the termination and allow the Holding Company thirty (30) days to cure the
condition; and the termination occurs on the earlier of the date that is the end
of the term of this Agreement and the date that is two years following the
initial occurrence of the condition giving rise to the termination.

(b) Upon the occurrence of an Event of Involuntary Termination, the Bank shall
pay Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to the greater of three (3) times the average of
the three preceding years’ annual compensation paid to the Executive or the
payments due for the remaining term of the agreement. Such payment shall be made
in a lump sum within 60 days following the Executive’s termination or, if later,
on January 1, 2008. For the purposes of this Section 4(b) and Sections 5(c) and
6(b) of the Agreement, such annual compensation shall include base salary,
commissions, bonuses, any other cash compensation, contributions or accruals on
behalf of Executive to any pension and/or profit sharing plan, severance
payments, retirement payment, director or committee fees and fringe benefits
paid or to be paid to the Executive in any such year and payment of any expense
item without accountability or business purpose or that do not meet the Internal
Revenue Service requirements for deductibility by the Holding Company or the
Institution. Notwithstanding any other provision of this Agreement, no payment
shall be made pursuant to this Section 4(b) if payment has been made or is being
made pursuant to Section 5(c) of this Agreement.

(c) Upon the occurrence of an Event of Involuntary Termination, the Bank will
cause to be continued life, health and disability coverage substantially
identical to the coverage maintained by the Bank for Executive prior to his
termination. Such coverage shall cease upon the earlier of Executive’s
employment by another employer or the expiration of the remaining term of this
Agreement.

(d) Upon the occurrence of an Event of Involuntary Termination, the Executive
will have a period of twelve (12) months within which to exercise options and
any limited rights attached thereto granted to him under any stock option plan
of the Bank. However, with respect to incentive stock options, as defined in
Section 422A of the Internal Revenue Code of 1986 (“Code”) in order for the
options to be treated as Incentive Stock Options, the options must be exercised
within three (3) months of the Event of Involuntary Termination and not later
than the date which is ten (10) years from the date of grant of such incentive
stock option, or in the case of a ten percent stockholder, five (5) years from
the date of grant of such incentive stock option.

(e) Notwithstanding the preceding paragraphs of this Section 4, in the event
that the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the

 

3



--------------------------------------------------------------------------------

“Involuntary Termination Benefits”) would be deemed to include an “excess
parachute payment” under Section 280G of the Code or any successor thereto,
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, the Bank shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
the Excise Tax on the Involuntary Termination Payments and any Federal, state
and local income and employment taxes and the Excise Tax upon the Gross-Up
payment, shall be equal to the Involuntary Termination Benefits.

(i) For purposes of determining whether any of the Involuntary Termination
Benefits will be subject to the Excise Tax and the amount of such Excise Tax,
(A) all of the Involuntary Termination Benefits shall be treated as “parachute
payments” (within the meaning of Section 280G(b)(2) of the Code) unless, in the
opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the Executive
and selected by the accounting firm which was, immediately prior to the
Involuntary Termination, the Bank’s independent auditor (the “Auditor”), such
payments or benefits (in whole or in part) should not be treated by the courts
as constituting parachute payments, including by reason of Section 280G(b)(4)(A)
of the Code, (B) all “excess parachute payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) should be treated by the courts as representing reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code), or are otherwise not subject to the Excise
Tax, and (C) the value of any noncash benefits or any deferred payment or
benefit shall be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. All fees and expenses of the Tax
Counsel and the Auditor shall be borne solely by the Bank.

(ii) For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay Federal income tax at the highest marginal rate
of Federal income taxation in the calendar year in which the Gross-Up Payment is
to be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence in the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in Federal income taxes which could be obtained from deduction of such state and
local taxes, taking into account the reduction in itemized deduction under
Section 68 of the Code.

(iii) The Gross-Up Payment shall be made upon the payment to the Executive of
the Involuntary Termination Benefits unless it is initially determined by the
Bank or the Tax Counsel that the Involuntary Termination Benefits are not
subject to the Excise Tax but after payment of the Involuntary Termination
Benefits, it is finally that the Involuntary Termination Benefits are subject to
the Excise Tax, in which case it shall be made upon the imposition upon the
Executive of the Excise Tax.

(iv) The Executive shall notify the Bank in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Bank of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Executive is informed in writing of
such claim and shall apprise the Bank of the nature of such claim and the date
on which such claim is requested to be paid. The Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which the Executive gives such notice to the Bank (or such shorter

 

4



--------------------------------------------------------------------------------

period ending on the date that any payment of taxes with respect to such claim
is due). If the Bank notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

 

  a. give the Bank any information reasonably requested by the Bank relating to
such claim;

 

  b. take such action in connection with contesting such claim as the Bank shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Bank and reasonably satisfactory to the Executive;

 

  c. cooperate with the Bank in good faith in order to effectively contest such
claim; and

 

  d. permit the Bank to control any proceedings relating to such claim as
provided below; provided, however, that the Bank shall bear and pay directly all
costs and expenses (including, but not limited to, additional interest and
penalties and related legal, consulting or other similar fees) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for the Excise Tax or other tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.

(v) The Bank shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Bank shall determine;
provided, however, that if the Bank directs the Executive to pay such claim and
sue for a refund, the Bank shall advance the amount of such payment to the
Executive and shall indemnify and hold the Executive harmless from the Excise
Tax or other tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided, further, that if the Executive is required to
extend the statute of limitations to enable the Bank to contest such claim, the
Executive may limit this extension solely to such claim. The Bank’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. In addition, no position may be taken nor
any final resolution be agreed to by the Bank without the Executive’s consent if
such position or resolution could reasonably be expected to adversely affect the
Executive (including any other tax position of the Executive unrelated to the
matters covered hereby).

(vi) In the event that the Executive receives a refund of the Excise Tax
previously paid, the Executive shall repay to the Bank, within five (5) business
days following the receipt of such

 

5



--------------------------------------------------------------------------------

refund of the Excise Tax previously paid, the amount of such refund plus any
interest received by the Executive from the Internal Revenue Service on the
refund, and an amount equal to the reduction in the Executive’s Federal, state
and local income tax assuming that the repayment is deductible, using the
assumptions set forth in Section 2.6(b)(iii). If, after the receipt by the
Executive of an amount advanced by the Bank in connection with the Excise Tax
claim, a determination is made that Executive shall not be entitled to any
refund with respect to such claim and the Bank does not notify the Executive in
writing of its intent to contest the denial of such refund prior to the
expiration of thirty (30) days after such determination, such advance shall be
forgiven and shall not be required to be repaid.

 

5. CHANGE IN CONTROL.

(a) No benefit shall be payable under this Section 5 unless there shall have
been a Change in Control of the Bank or Holding Company, as set forth below. For
purposes of this Agreement, a “Change in Control” of the Bank or Holding Company
shall mean a “change in the ownership” of the Bank or Holding Company, a “change
in effective control” of the Bank or Holding Company, or a “change in the
ownership of a substantial portion of the assets” of the Bank or Holding Company
as defined in Section 409A of the Code and the regulations promulgated
thereunder.

(b) If any of the events described in Section 5(a) hereof constituting a Change
in Control have occurred, Executive shall be entitled to the benefits provided
in paragraphs (c),(d), (e), and (f) of this Section 5.

(c) Upon the occurrence of a Change in Control, the Bank shall pay Executive, or
in the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both, a
sum equal to three (3) times the average of the three preceding years’ annual
compensation paid to the Executive. Such payment shall be made in a lump sum
within 60 days following the Change in Control or, if later, on January 1, 2008.

(d) Upon the Occurrence of a Change in Control, Executive will have a period -of
twelve (12) months within which to exercise options and any limited rights
attached thereto granted to him under any stock option plan of the Holding
Company. However, with respect to incentive stock options, as defined in
Section 422A of the Internal Revenue Code of 1986 (“Code”) in order for the
options to be treated as Incentive Stock Options, the options must be exercised
within three (3) months of the Change in Control and not later than the date
which is ten (10) years from the date of grant of such incentive stock option,
or in the case of a ten percent stockholder, five (5) years from the date of
grant of such incentive stock option.

(e) Upon the occurrence of a Change in Control, the Executive will be entitled
to any benefits under the Bank’s Management Recognition and Retention Plan
arising from a Change in Control.

(f) Notwithstanding the preceding paragraphs of this Section 5, in the event
that the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Change in Control Benefits”) would be deemed to
include an “excess parachute payment” under Section 280G of the Code or any
successor thereto, subject to the excise tax (the

 

6



--------------------------------------------------------------------------------

“Excise Tax”) imposed under Section 4999 of the Code, the Bank shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of the Excise Tax on the Change in
Control Payments and any Federal, state and local income and employment taxes
and the Excise Tax upon the Gross-Up payment, shall be equal to the Change in
Control Benefits.

(i) For purposes of determining whether any of the Change in Control Benefits
will be subject to the Excise Tax and the amount of such Excise Tax, (A) all of
the Change in Control Benefits shall be treated as “parachute payments” (within
the meaning of Section 280G(b)(2) of the Code) unless, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the Change in Control, the
Bank’s independent auditor (the “Auditor”), such payments or benefits (in whole
or in part) should not be treated by the courts as constituting parachute
payments, including by reason of Section 280G(b)(4)(A) of the Code, (B) all
“excess parachute payments” within the meaning of Section 280G(b)(l) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) should be treated
by the courts as representing reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code), or are
otherwise not subject to the Excise Tax, and (C) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
All fees and expenses of the Tax Counsel and the Auditor shall be borne solely
by the Bank.

(ii) For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay Federal income tax at the highest marginal rate
of Federal income taxation in the calendar year in which the Gross-Up Payment is
to be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence in the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in Federal income taxes which could be obtained from deduction of such state and
local taxes, taking into account the reduction in itemized deduction under
Section 68 of the Code.

(iii) The Gross-Up Payment shall be made upon the payment to the Executive of
the Change in Control Benefits unless it is initially determined by the Bank or
the Tax Counsel that the Change in Control Benefits are not subject to the
Excise Tax but after payment of the Change in Control Benefits, it is finally
that the Change in Control Benefits are subject to the Excise Tax, in which case
it shall be made upon the imposition upon the Executive of the Excise Tax.

(iv) The Executive shall notify the Bank in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Bank of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Executive is informed in writing of
such claim and shall apprise the Bank of the nature of such claim and the date
on which such claim is requested to be paid. The Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which the Executive gives such notice to the Bank (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the

 

7



--------------------------------------------------------------------------------

Bank notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

a. give the Bank any information reasonably requested by the Bank relating to
such claim;

b. take such action in connection with contesting such claim as the Bank shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Bank and reasonably satisfactory to the Executive;

c. cooperate with the Bank in good faith in order to effectively contest such
claim; and

d. permit the Bank to control any proceedings relating to such claim as provided
below; provided, however, that the Bank shall bear and pay directly all costs
and expenses (including, but not limited to, additional interest and penalties
and related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for the Excise Tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.

(v) The Bank shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Bank shall determine;
provided, however, that if the Bank directs the Executive to pay such claim and
sue for a refund, the Bank shall advance the amount of such payment to the
Executive and shall indemnify and hold the Executive harmless from the Excise
Tax or other tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided, further, that if the Executive is required to
extend the statute of limitations to enable the Bank to contest such claim, the
Executive may limit this extension solely to such claim. The Bank’ control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. In addition, no position may be taken nor
any final resolution be agreed to by the Bank without the Executive’s consent if
such position or resolution could reasonably be expected to adversely affect the
Executive (including any other tax position of the Executive unrelated to the
matters covered hereby).

(vi) In the event that the Executive receives a refund of the Excise Tax
previously paid, the Executive shall repay to the Bank, within five (5) business
days following the receipt of such refund of the Excise Tax previously paid, the
amount of such refund plus any interest received by the Executive from the
Internal Revenue Service on the refund, and an amount equal to the

 

8



--------------------------------------------------------------------------------

reduction in the Executive’s Federal, state and local income tax assuming that
the repayment is deductible. If, after the receipt by the Executive of an amount
advanced by the Bank in connection with the Excise Tax claim, a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Bank does not notify the Executive in writing of its intent to
contest the denial of such refund prior to the expiration of thirty (30) days
after such determination, such advance shall be forgiven and shall not be
required to be repaid.

 

6. TERMINATION FOR DISABILITY.

(a) If, Executive is unable to engage in any substantial, gainful activity due
to a medically determinable physical or mental impairment and, as a result, he
shall have been absent from his duties with the Bank on a full-time basis for
twelve (12) consecutive months, and within thirty (30) days after written notice
of potential termination is given he shall not have returned to the full-time
performance of his duties, the Bank or the Holding Company may terminate
Executive’s employment for “Disability”.

(b) The Bank will pay Executive, as disability pay, a monthly payment equal to
the greater amount of three-quarters (3/4) of Executive’s monthly rate of annual
compensation on the effective date of such termination or $12,000. These
disability payments shall commence on the effective date of Executive’s
termination and will end on the earlier (i) the date Executive returns to the
full-time employment of the Bank in the same capacity as he was employed prior
to his termination for Disability and pursuant to an employment agreement
between Executive and the Bank; (ii) Executive’s full-time employment by another
employer; (iii) Executive attaining the normal age of retirement; or
(iv) Executive’s death. Notwithstanding any other provision to the contrary, the
Bank may apply any proceeds from disability income insurance for Executive which
was paid for by the Bank as partial satisfaction of its obligation under this
Section. The disability payments will be in addition to any benefit payable from
any qualified or non-qualified retirement plans, stock benefit plans or other
programs maintained by the Bank.

(c) The Bank will cause to be continued life, health and disability coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his termination for Disability. This coverage shall cease upon the
earlier of (i) the date Executive returns to the full-time employment of the
Bank, in the same capacity as he was employed prior to his termination for
Disability and pursuant to an employment agreement between Executive and the
Bank; (ii) Executive’s full-time employment by another employer;
(iii) Executive’s attaining the normal age of retirement, or (iv) the
Executive’s death.

(d) Notwithstanding the foregoing, there will be no reduction in the
compensation otherwise payable to Executive during any period during which
Executive is incapable of performing his duties hereunder by reason of temporary
disability.

 

7. TERMINATION UPON RETIREMENT.

Termination by the Bank of the Executive based on “Retirement” shall mean
termination in accordance with the Bank’s retirement policy or in accordance
with any retirement arrangement established with Executive’s consent with
respect to him. Upon termination of Executive upon Retirement, Executive shall
be entitled to all benefits under any retirement plan of the Bank or other

 

9



--------------------------------------------------------------------------------

plans to which Executive is a party. In addition, the Bank will cause to be
continued life and health coverage substantially identical to the coverage
maintained by the Bank for Executive prior to his Retirement until his death,

 

8. TERMINATION FOR CAUSE.

The term “Termination for Cause” shall mean termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. In determining incompetence, the acts
or omissions shall be measured against standards generally prevailing in the
savings institutions industry. Notwithstanding the foregoing, Executive shall
not be deemed to have been Terminated for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than three-fourths of the members of the Board at a
meeting of the Board called and held for that purpose (after reasonable notice
to Executive and an opportunity for him, together with counsel, to be heard
before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail.

The Executive shall not have the right to receive compensation or other benefits
for any period after Termination for Cause. Any stock options granted to
Executive under any stock option plan of the Bank, the Holding Company or any
subsidiary or affiliate thereof, shall become null and void effective upon
Executive’s receipt of Notice of Termination for Cause pursuant to Section 9
hereof, and shall not be exercisable by Executive at any time subsequent to such
Termination for Cause.

 

9. NOTICE.

Any purported termination by the Bank or by Executive shall be communicated by
Notice of Termination to the other party hereto.

For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated. “Date of Termination” shall mean (A) if Executive’s
employment is terminated for Disability, thirty (30) days after a Notice of
Termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (3D) day
period), and (B) if his employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a Termination for
Cause, shall not be less than thirty (30) days from the date such Notice of
Termination is given); provided that if, within thirty (30) days after any
Notice of Termination is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal there from having expired and no
appeal having been perfected) and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the

 

10



--------------------------------------------------------------------------------

resolution of such dispute with reasonable diligence. Notwithstanding the
pendency of any such dispute, the Bank will continue to pay Executive his full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue him as a participant
in all compensation, benefit and insurance plans in which he was participating
when the notice of dispute was given, until the dispute is finally resolved in
accordance with this Agreement. Amounts paid under this Section are in addition
to all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement.

 

10. POST-TERMINATION OBLIGATIONS.

(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section 10 during the term
of this Agreement and for one (I) full year after the expiration or termination
hereof.

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.

 

11. NON-DISCLOSURE.

Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,
financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank. In the
event of a breach or threatened breach by the Executive of the provisions of
this Section 11, the Bank will be entitled to an injunction restraining
Executive from disclosing, in whole or in part, the knowledge of the past,
present, planned or considered business activities of the Bank or affiliates
thereof, or from rendering any services to any person, firm, corporation, other
entity to whom such knowledge, in whole or in part, has been disclosed or is
threatened to be disclosed. Nothing herein will be construed as prohibiting the
Bank from pursuing any other remedies available to the Bank for such breach or
threatened breach, including the recovery of damages from Executive.

 

12. SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be paid in cash or check from the
general funds of the Bank, as the case may be, and no special or separate fund
shall be established and no other segregation of assets shall be made to assure
payment.

 

13. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive,

 

11



--------------------------------------------------------------------------------

except that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring of Executive of a kind elsewhere provided including, but
not limited to, benefits under the Executive’s Salary Continuation Agreement. No
provision of this Agreement shall be interpreted to mean that Executive is
subject to receiving fewer benefits than those available to him without
reference to this Agreement.

 

14. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.

 

15. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future of as to any act other than that specifically
waived.

 

16. REQUIRED PROVISIONS.

(a) The Bank may terminate the Executive’s employment at any time, but any
termination by the Bank, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 8 hereinabove.

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 5(d)(4)(D) or Section 5(d)(5)(A) of the Home Owners’ Loan Act (12 U.S.C.
1464(d)(4)(D) and (d)(5)(A) or under Section 407(g)(4) or Section 407(h) of the
National Housing Act (12 U.S.C.1730(g)(4) and (h)), the Bank’s obligations under
this contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay the Executive all or part of the compensation
withheld while their contract obligations were suspended and (ii) reinstate (in
whole or in part) any of the obligations which were suspended.

 

12



--------------------------------------------------------------------------------

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 5(d)(4)(E)
or Section 5(d)(5)(A) of the Home Owners’ Loan Act, (12 U.S.C. 1464(d)(4)(E) and
(d)(5)(A))or under Section 407(g)(4) or Section 407(h) of the National Housing
Act (12 U.S.C. 1730(g)(4) and (h)), all obligations of the Bank under this
contract shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

(d) If the Bank is in default as defined in Section 401(d) of the National
Housing Act, all obligations of the Bank under this contract shall terminate as
of the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.

(e) All obligations of the Bank under this contract shall be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution, (i) by the Federal Savings and Loan
Insurance Corporation (“FSLIC”), at the time FSLIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 406(f) of the National Housing Act (12 U.S.C. 1729(f)); or (ii) by the
Federal Home Loan Bank Board (“FHLBB”), at the time the FHLBB or its Principal
Supervisory Agent approves a supervisory merger to resolve problems related to
the operations of the Bank or when the Bank is determined by the FHLBB to be in
an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

 

17. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

18. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

19. GOVERNING LAW.

This Agreement has been executed and delivered in the State of New Jersey, and
its validity, interpretation, performance, and enforcement shall be governed by
the laws of said State but only to the extent not superseded by Federal law.

 

20. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in New Jersey in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that Executive shall be entitled to seek specific

 

13



--------------------------------------------------------------------------------

performance of his right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

 

21. PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, if Executive is successful.

 

22. INDEMNIFICATION.

The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at their expense, or in lieu thereof, shall indemnify
Executive (and his heirs, executors and administrators) to the fullest extent
permitted under Federal law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Bank (whether or not he continues to be a director or officer
at the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements, such settlements to be
approved by the Board of Directors of the Bank, if such action against Executive
in his capacity as a officer or director the Bank, however, shall not extend to
matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.

 

14



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and its
seal to be affixed hereunto by its duly authorized officer, and Executive has
signed this Agreement, on the 23rd day of October, 2007.

 

ATTEST:     PAMRAPO SAVINGS BANK, S.L.A.

/s/ Margaret Russo

    By:  

/s/ Kenneth D. Walter

Secretary       [SEAL]       WITNESS:      

/s/ Judith McAuliffe

    By:  

/s/ William J. Campbell

      William J. Campbell

 

15